Citation Nr: 0302049	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  96-42 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of Entamoeba 
dysentery, to include irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1973 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO), which denied the veteran 
entitlement to service connection for a stomach disorders. A 
notice of disagreement with this determination was received 
in April 1974, and a statement of the case was issued in June 
1974. The veteran's substantive appeal was received in July 
1974. For reasons which are not apparent from the record 
before the Board, although perhaps owing to questions 
concerning the veteran's desire for a hearing which he failed 
to clarify at the time, the veteran's claims file was not 
forwarded to the Board for timely appellate review. 
Consequently, his appeal has been pending since 1974, when it 
was eventually forwarded to the Board in 1999.

In July 1999, the Board remanded this portion of the case for 
further development.  This development inlcuded a request for 
clarification of an October 1996 VA examination report.  The 
Board indicated in the remand that the veteran had notified 
VA that he was unable to attend any scheduled medical 
examinations due to medical reasons.  The veteran provided a 
letter from his physician.  The Board requested that the VA 
examiner, who wrote the October 1996 report, review the 
record and clarify the findings, if that examiner was still 
available.  Nevertheless, the record reveals that the veteran 
was scheduled for a physical examination, and the veteran did 
not appear for the examination.  Additional efforts by the 
Board to have the veteran's records reviewed without 
scheduling a physical examination have been fruitless.  
Therefore, the Board will decide the case based on the 
evidence of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.

2.  The veteran has residuals of residuals of Entamoeba 
dysentery, to include irritable bowel syndrome, that 
originated during service.


CONCLUSION OF LAW

Residuals of Entamoeba dysentery, to include irritable bowel 
syndrome, were incurred in service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.303, 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

II. Service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Based on a thorough review of the record, the Board finds 
that service connection is warranted for residuals of 
Entamoeba dysentery, to include irritable bowel syndrome.  
According to the veteran's service medical records, in July 
1945, the veteran was diagnosed with acute, severe diarrhea, 
cause undetermined.  Several days later, after the veteran 
was transferred to the 172d General Hospital, the veteran was 
diagnosed with acute dysentery, entamoebic due to "E. 
Histolytica".  According to the veteran's December 1945 
service examination report prior to discharge, the veteran 
had dysentery in November 1944 while in the 92d General 
Hospital in Kun Ming, China. 

Entamoeba histolytica is described as:

a single celled parasitic animal, i.e., a protozoa, 
that infects predominantly humans and other 
primates. Diverse mammals such as dogs and cats can 
become infected but usually do not shed cysts (the 
environmental survival form of the organism) with 
their feces, thus do not contribute significantly 
to transmission. The active (trophozoite) stage 
exists only in the host and in fresh feces; cysts 
survive outside the host in water and soils and on 
foods, especially under moist conditions on the 
latter. When swallowed they cause infections by 
excysting (to the trophozoite stage) in the 
digestive tract.  

Infections that sometimes last for years may be 
accompanied by 1) no symptoms, 2) vague 
gastrointestinal distress, 3) dysentery (with blood 
and mucus). Most infections occur in the digestive 
tract but other tissues may be invaded. 
Complications include 4) ulcerative and abscess 
pain and, rarely, 5) intestinal blockage. Onset 
time is highly variable. It is theorized that the 
absence of symptoms or their intensity varies with 
such factors as 1) strain of amoeba, 2) immune 
health of the host, and 3) associated bacteria and, 
perhaps, viruses. The amoeba's enzymes help it to 
penetrate and digest human tissues; it secretes 
toxic substances. 

(See United States Food & Drug Administration Center for Food 
Safety & Applied Nutrition, Foodborne Pathogenic 
Microorganisms and Natural Toxins Handbook (last modified 
Feb. 13, 2002) <http://vm.cfsan.fda.gov/~mow/chap23.html>.

The Board adopts the findings made by the veteran's private 
gastroenterologist, I.L.M., M.D.  The claims files reveal 
that Dr. I.L.M began treating the veteran in the early 1970s.  
This indicates that he is familiar with the veteran's case.  
In a September 1996 report, Dr. I.L.M. recounted the 
veteran's medical history.  The doctor indicated that, 
according to the veteran's medical history, the veteran 
developed dysentery during service.  This is confirmed by the 
veteran's service medical records.  The doctor noted that the 
veteran's gastrointestinal illness seemed to have resulted in 
a permanent disorder of gastrointestinal function that 
continued to persist.  While the infection causing the 
gastrointestinal upset had resolved, the functional disorder 
had persisted.  The chronic abdominal discomfort and diarrhea 
resulting from the veteran's irritable bowel had been 
investigated by several physicians, including Dr. I.L.M.  The 
doctor had reviewed various studies, to include colonoscopy, 
barium enema, small bowel x-ray, stool tests.  These studies 
have consistently confirmed the diagnosis of an irritable 
bowel syndrome.  The doctor concluded that it was likely that 
the chronic gastrointestinal problems that the veteran had 
had to cope with since service were precipitated by a 
gastrointestinal infectious illness that occurred while he 
was serving with the armed forces during World War II.  The 
examiner concluded by saying that the veteran continued to 
require medication to manage this problem.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening Dr. I.L.M. findings.  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  While the doctor may not 
have reviewed the veteran's claims files, nevertheless, the 
history reported by the doctor is consistent with the 
veteran's service and post-service medical history.  
Furthermore, given that the veteran has provided copies of 
his service medical records to VA, it is probable that he 
also provided copies to Dr. I.L.M. 

In October 1996, a VA physician's assistant diagnosed the 
veteran with inflammatory bowel syndrome and a history of 
dysentery since November 1944.  

In summary, the veteran has consistently claimed that he 
began having gastrointestinal problems beginning in service.  
As noted, the service medical records document that the 
veteran had dysentery.  Immediately after discharge, the 
veteran maintains that he sought medical treatment, but he 
was unable to locate these medical records.  He asserted that 
when he was younger he could live with the gastrointestinal 
problem.  Over time, however, the gastrointestinal problem 
worsened and it began to interfere with his normal daily 
activities.  

According to a November 1956 x-ray report, the veteran 
underwent a full gastrointestinal series.  He was diagnosed 
with mild diverticulosis of the sigmoid colon.  The Board 
finds that this x-ray report lends credibility to the 
veteran's contention that he experienced gastrointestinal 
problems after service.

Subsequent medical evidence dated in the early 1970s 
indicates that the veteran had complained of gastrointestinal 
problems for a long time.  The medical evidence since the 
early 1970s essentially shows that the veteran had irritable 
bowel syndrome.

There is no competent medical evidence of record that rebuts 
the foregoing evidence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for 
residuals of Entamoeba dysentery, to include irritable bowel 
syndrome, is warranted.


ORDER

Service connection for residuals of Entamoeba dysentery, to 
include irritable bowel syndrome, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

